Name: 2013/401/CFSP: Political and Security Committee Decision EUCAP SAHEL Niger/1/2013 of 23Ã July 2013 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP SAHEL Niger)
 Type: Decision
 Subject Matter: European construction;  Africa;  EU institutions and European civil service
 Date Published: 2013-07-27

 27.7.2013 EN Official Journal of the European Union L 202/24 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP SAHEL NIGER/1/2013 of 23 July 2013 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP SAHEL Niger) (2013/401/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP SAHEL Niger) (1), Whereas: (1) Pursuant to Article 9(1) of Decision 2012/392/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union CSDP mission in Niger (EUCAP SAHEL Niger), including the decision to appoint a Head of Mission. (2) On 17 July 2012, the PSC adopted Decision EUCAP SAHEL Niger/1/2012 (2), appointing General Francisco ESPINOSA NAVAS as Head of Mission of EUCAP SAHEL Niger from 17 July 2012 to 16 July 2013. (3) On 9 July 2013, the Council adopted Decision 2013/368/CFSP (3), extending the period covered by the financial reference amount of EUCAP SAHEL Niger until 31 October 2013. (4) On 12 July 2013, the High Representative of the Union for Foreign affairs and Security Policy proposed the extension of the mandate of General Francisco ESPINOSA NAVAS as Head of Mission of EUCAP SAHEL Niger from 17 July 2013 to 31 October 2013, HAS ADOPTED THIS DECISION: Article 1 The mandate of General Francisco ESPINOSA NAVAS as Head of Mission of EUCAP SAHEL Niger is hereby extended until 31 October 2013. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 17 July 2013. Done at Brussels, 23 July 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 48. (2) Political and Security Committee Decision EUCAP SAHEL Niger/1/2012 of 17 July 2012 on the appointment of the Head of Mission of the European Union CSDP Mission in Niger (EUCAP SAHEL Niger) (OJ L 200, 27.7.2012, p. 17). (3) Council Decision 2013/368/CFSP of 9 July 2013 amending Decision 2012/392/CFSP on the European Union CSDP Mission in Niger (EUCAP Sahel Niger) (OJ L 189, 10.7.2013, p. 13).